OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 11 June 2021. 

Information Disclosure Statement
The information disclosure statements (IDS) filed 29 March 2022; 19 May 2022; 30 June 2022; and 03 August 2022, have been considered.

Response to Amendment
The Amendment filed 31 May 2022 has been entered. Claim 4 has been canceled, and claims 1, 7, and 8 have been amended. As such, claims 1-3, and 5-20 remain pending; claims 9-20 have been previously withdrawn from consideration; and claims 1-3 and 5-8 are under consideration and have been examined on the merits.
The replacement drawing of Figure 1 has overcome the objections thereto previously set forth in the Non-Final Office Action dated 28 February 2022 (hereinafter “Non-Final Office Action”). The objection to the drawing(s) has been withdrawn.
The amendments to the specification have overcome the objections to the disclosure previously set forth in the Non-Final Office Action (see paragraph 10 therein). The aforesaid objections to the disclosure have been withdrawn.
The amendments to the claims have overcome the objections to claims 7 and 8 previously set forth in the Non-Final Office Action. The claim objections have been withdrawn, and the Examiner thanks Applicant for amending in accordance with the suggestion(s).
The amendments to the claims have also overcome the rejection of claims 1-8 under 35 U.S.C. 103 over Fadeev in view of Cho previously set forth in the Non-Final Office Action. The aforesaid 103 rejection has been withdrawn.
However, it is noted that new grounds of rejection are set forth below, necessitated by the amendments to the claims. It is also noted that new prior art considered pertinent to the claims and/or written description of the invention is cited hereinafter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, the limitation of “wherein the one or more polyimide compositions” (emphasis added) renders the claim indefinite, as the aforesaid lacks sufficient antecedent basis. There is no recitation of a polyimide composition in claim 1 (upon which claim 3 is directly dependent), as claim 1 has been amended to strike “compositions”. 
See the rejection of claim 12 under 35 U.S.C. 112(d) below for the interpretation thereof for examination on the merits, as well as suggestion(s) for correction.
Appropriate action is required.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 3, the limitation of “the one or more polyimide compositions is fluorinated” fails to further limit the subject matter of claim 1, as claim 1 has been amended to recite that the coating consists of the (co)polyimide 6FDA-4-BDAF, of which is fluorinated.
For the purpose of examination on the merits, the polyimide which reads on claim 1 is interpreted as reading on claim 3. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The Examiner notes that the following claim interpretation analysis is not set forth under, nor associated with 35 U.S.C. 112(f); nor do the claims contain “means for” or similar generic placeholder language. Rather, the interpretation is included for establishing clarity of the record, and in order to facilitate compact and expedient prosecution of the instant application.
By way of the amendment filed 31 May 2022, claim 1 now recites the coating positioned “on and in direct contact with at least a portion of the first surface of the glass container”. However, prior to said recitation, claim 1 recites “wherein the first surface is an outer surface of the glass container” (emphasis added). The broadest reasonable interpretation of claim 1 in view of the specification (see MPEP 2111), in light of the foregoing, is such that “an outer surface” of the glass container is not required to be or limited to the glass surface itself, but rather, may be a coating positioned thereon, i.e., an intervening coating between the claimed 6FDA-4-BDAF polyimide and the glass outer surface of the glass container (e.g., coupling agent layer formed from silanes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fadeev et al. (US 2014/0001076; “Fadeev”) (prev. cited) in view of Cho et al. (US 2014/0031499; “Cho”) (prev. cited) and Jung et al. (US 2011/0311796; “Jung”) (newly cited).
Regarding claim 1, Fadeev discloses a glass container having a heat-tolerant coating positioned on (and bonded to) at least a portion of the outer (exterior) surface of the container [Abstract; Fig. 1; 0003, 0009, 0083, 0096-0098, 0148, 0151]. The coating, formed as a single layer, includes a polyimide polymer and a coupling agent mixed therewith; and may be formed from (i.e., by curing) a precursor (polyamic acid) solution in organic solvent (the solvent being volatilized upon cure) [0148-0150, 0152, 0156, 0173, 0174, 0178, 0180, 0185-0188]. The coupling agent may be, inter alia, titanium oxide (or titanates) [0168]. Fadeev does not require the presence of other components (in addition to those named supra) in the coating or coating solution; as such, the coating is reasonably interpreted as consisting of the polyimide polymer and the coupling agent.
Fadeev discloses that the coating exhibits a coefficient of friction that is less than or equal to 0.7; said coating retains said coefficient of friction after exposure to a temperature of about 260°C or greater for 30 minutes [0198-0204; 0215]. Light transmission through the coated container within the range of wavelengths between 400-700 nm is greater than or equal to about 55% of a light transmission through an uncoated glass container [0226]; the coated container retains said light transmission following a heat treatment at 260°C or greater for 30 minutes [0227]. Fadeev also discloses that the coating may exhibit a thickness of 100 nm or less [0154]. The coating is also to exhibit resistance to scratches/abrasion, including after exposure to heat-treatments (which simulate depyrogenation conditions) [0007, 0209, 0211].
Furthermore, Fadeev discloses that the polyimide polymer may be formed from, inter alia, 2,2-bis(3,4-dicarboxyphenyl)hexafluoropropane dianhydride (6FDA) and 2,2-bis[4-(4-aminophenoxy)phenyl]hexafluoropropane (4BDAF), i.e., dianhydride and diamine monomers, respectively [0180]; however, Fadeev only names the aforesaid monomeric components in a finite list, and does not explicitly disclose use thereof together and thus the polyimide formed therefrom.
As such, Fadeev is silent regarding the amount of coupling agent (titania) ranging from 33.85 wt.% to 91.5 wt.% of the coating (i.e., relative to the total amount of the polymer and the coupling agent); and does not explicitly disclose the polyimide being 6FDA-4BDAF.
Cho discloses a coating composition consisting of a polyimide copolymer and an inorganic particle or precursor thereof; the coating exhibits improved transparency, heat resistance, mechanical strength, and flexibility, and may be formed on glass substrates and utilized as a protective film [Abstract; 0003, 0007, 0009, 0070, 0071, 0163, 0200, 0204, 0213, 0239]. Cho teaches that the inorganic particle is, inter alia, titanium dioxide; and the precursor capable of forming the oxide (upon curing of the composition) may be titanium tetraisopropoxide or an acetylacetonate [0062, 0063, 0068, 0165-0167, 0172, 0187, 0188]. Cho teaches that the particle or precursor is present in the coating in an amount of 5 to 95 wt.% [0069, 0173, 0243; Table 1], where within said range, excellent heat resistance, high mechanical strength, and a low coefficient of thermal expansion may be achieved while maintaining high optical properties [0175, 0178]. 
Cho discloses that the coatings exhibit total light transmittance of about 80-95% in a wavelength range of 280-750 nm [0181]; teaches that the addition of the inorganic particles to the polyimide increases the glass transition temperature of the polyimide to greater than 400°C [0209]; and discloses that the coating thickness (i.e., film thickness) ranges from 0.01 to 1,000 µm (i.e., as low as 10 nm) [0212]. 
Jung discloses a coating composition (polyamic acid solution) which forms a polyimide upon thermal/chemical cure that is, inter alia, 6FDA-4BDAF [Abstract; 0002, 0004, 0008-0013, 0016, 0018-0020, 0038, 0039, 0042, 0073, 0074]. Jung teaches that the 6FDA-4BDAF polyimide is suitable for coating on and protection of glass substrates; and is colorless and transparent, as well as exhibits a high degree of light transmittance [0024, 0027, 0033, 0072, 0079, 0080], as well as generally exhibits heat resistance [0002, 0003]. Jung also teaches that a filler such as, inter alia, titanium oxide may be added to the polyamic acid solution (i.e., prior to cure), in a non-limited amount, in order to improve properties such as sliding properties [0044-0046]. 
Fadeev and Cho are both directed to protection of glass substrates (articles) through formation of polyimide-based coatings thereon, wherein said coatings exhibit light transmittance and heat resistance, and consist of polyimide(s) and titania particles (or precursors thereof).
Fadeev and Jung are both directed to protection of glass substrates through formation of polyimide-based coatings thereon, wherein said coatings exhibit light transmittance and heat resistance, and include or consist of polyimide and titanium oxide particles (i.e., titania). Thus, it can also be said that Jung and Cho can themselves also be considered analogous art in the same/related field of endeavor. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized between 5 and 95 wt.% of titanium dioxide (or a precursor thereof such as a tetraisopropoxide or acetylacetonate), as taught by Cho (as well as Jung), in the heat-tolerant coating (of Fadeev, disposed on the exterior surface of the glass container), in order to have obtained (the coating having) high heat resistance, high mechanical strength, a low coefficient of thermal expansion, or improved sliding properties, as taught by Cho and/or Jung. Additionally or alternatively, it would have been obvious to have increased or decreased the amount of oxide or precursor in the coating (result-effective variable) within the aforesaid range of 5-95 wt.%, as taught by Cho, in order to have increased or decreased the degree of any of the aforesaid properties (results), including the sliding property as taught by Jung (i.e., low CoF), as MPEP 2144.05(II)(A) sets forth that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
Further, given that Fadeev explicitly discloses that 6FDA is suitable for use as the dianhydride component and 4BDAF is suitable for use as the diamine component, it also would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized 6FDA-4BDAF polyimide, as taught by Jung, as the polyimide which forms the heat-tolerant coating (of Fadeev), in order to benefit from its transparent and colorless (and high degree of light transmittance) nature, and/or as it would have been recognized in the art as suitable for protection of glass substrates and capable of (i) exhibiting the high degree of heat-resistance required by Chang, as well as (ii) capable of including the titanium oxide particles as disclosed by Chang and taught by both of Cho and Jung, in any amount (see MPEP 2144.07; 2144.06(II)). 
The glass container of Fadeev, as modified, would have comprised all of the features supra, wherein the polyimide polymer would have been 6FDA-4BDAF, and the amount of titanium dioxide in the coating (on the exterior of the glass container) would have ranged from 5-95 wt.%, whereby the amount of polyimide (logically) would have ranged from 5-95 wt.% (given that the coating consists of the polyimide and the titanium dioxide). 
The amount of 5-95 wt.% titanium dioxide encompasses and thereby renders prima facie obvious the claimed range of 33.85 to 91.5 wt.% (see MPEP 2144.05(I), (II)). As such, the container of Fadeev, as modified supra, reads on all of the limitations of claim 1. 
Regarding claim 2, as set forth above, Fadeev discloses that the coating exhibits a thickness of 100 nm or less (same as claimed range; also noted for the purpose of facilitation of compact prosecution that as set forth supra, Cho discloses that the coating may exhibit a thickness as low as 10 nm). Jung also does not place a limitation on coating thickness [0056].
Regarding claim 3, the rejection of claim 1 above reads on the limitations of claim 3. 6FDA-4BDAF is fluorinated, i.e., both 6FDA and 4BDAF are fluorinated monomers.
Regarding claims 5-8, as set forth supra in the rejection of claim 1, Fadeev discloses that the heat-tolerant coating exhibits the coefficient of friction that is less than or equal to 0.7 and retains said coefficient of friction after exposure to a temperature of about 260°C or greater for 30 minutes (claims 5 and 6); as well as that the coated container exhibits a light transmission within wavelengths between 400-700 nm that is greater than or equal to about 55% of a light transmission through an uncoated glass container, wherein the coated container retains said light transmission following heat treatment at 260°C or greater for 30 minutes (claims 7 and 8). The aforesaid disclosure of Fadeev reads on the limitations of claims 5-8.
Additionally or alternatively, in view of the foregoing (i.e., the fact that Fadeev discloses that the heat-tolerant coating exhibits the aforesaid properties), and given (i) that the coating of Fadeev, as modified supra, is substantially identical to Applicant’s claimed and disclosed coating in terms of the components (polyimide polymer being 6FDA-4BDAF, titanium dioxide particles) and weight ranges thereof, and given (ii) that Fadeev explicitly discloses, as stated above, that the polyimide polymer (of which may exhibit the aforesaid properties disclosed by Fadeev) may be formed from 6FDA as the dianhydride and 4BDAF as the diamine, there is a strong, reasonable expectation that the coated glass container of Fadeev, modified above, would have inherently exhibited the claimed coefficient of friction and light transmission values (both before and after heat treatment as claimed), absent factually supported objective evidence to the contrary (see MPEP 2145; 2112(V); 2112.01(I), (II)).

Response to Arguments
Applicant’s arguments, see Remarks filed 31 May 2022, pp. 10, with respect to the objections to the specification, drawings, and claims, all previously set forth in the Non-Final Office Action, have been considered and found persuasive (see Response to Amendment section above). The aforesaid objections have been withdrawn. 
Applicant’s remaining arguments, see Remarks pp. 10-12, have been fully considered but have not been found persuasive.
On pp. 11 and 12 of the Remarks, in order to rebut the prima facie case of obviousness set forth by the Examiner in the grounds of rejection, Applicant asserts that the claimed weight range of titania present in the polyimide is critical in that the unexpected result of increased scratch resistance (i.e., damage protection) of the glass due to low coefficient of friction (CoF) values is attained (after heat treatment at depyrogenation-simulating conditions). In particular, Applicant asserts (pp. 12) that the result is completely unexpected, and, is a change in result, not of degree.
However, it is the Examiner’s position, based on newly cited prior art to Jung, that the asserted unexpected result is a change of degree, and not a completely new unexpected result (i.e., change of kind; see MPEP 716.02). Specifically, Jung explicitly teaches that the “sliding properties” of the 6FDA-4BDAF polyimide are improved by inclusion of titanium oxide filler, wherein the amount thereof is not limited [0044-0046]. In other words, Jung is explicitly teaching that the “sliding property” of the coating, i.e., slipperiness, of which one of ordinary skill in the art readily recognizes/would have recognized as the CoF, is directly related to the filler and amount thereof present in the polyimide. 
In lieu of the combined teachings of the prior art, that is, Fadeev, Cho, and Jung (see MPEP 2145(IV)), it is the Examiner’s position that routine experimentation of varying the amount of titania filler (result-effective variable) in the polyimide coating to optimize the known sliding property (resultant property) constitutes a change in “form, proportions, or degree” which “will not sustain a patent” (see MPEP 2145.05(II)(A) – “It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). As such, it is also the Examiner’s position that the asserted unexpected result, would have been expected based on the combined teaching(s) of the prior art. In other words, it would have been expected that the sliding property, and thus resistance to checking/scratching (based on increased ability for materials to slide on the coating rather than abrade), including after heat treatment (given the high heat-resistance of the polyimide(s) in general), would have varied/increased corresponding to the amount of titanium oxide being varied/increased within the range of 5 to 95 wt.% (based on the combined teachings of Cho and Jung) – see MPEP 716.02 and 716.02(c)(I) and (II) – “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of nonobviousness thereof”. Given that the combined teachings of the prior art teach a range of 5 to 95 wt.% titania, which substantially encompasses the claimed range of 33.85 to 91.5 wt.% (see MPEP 2144.05(I)), and in view of the foregoing, it is the Examiner’s position that Applicant has not met the burden of establishing the criticality of the claimed range of the amount of titania through the assertion of unexpected results to rebut the prima facie case of obviousness set forth. 
For the reasons above, Applicant’s argument(s) and assertion of unexpected results have not been found persuasive.
In an effort to facilitate to compact and expedient prosecution, in response to Applicant’s assertion(s) that the claimed invention is commensurate in scope with the data relied upon in support of the asserted unexpected result (as required by MPEP 716.02(d)), it is the Examiner’s position (as stated above in the Claim Interpretation section) that the claim language remains broad such that additional coatings including coupling agent layers and scratch-resistant layers may be provided intervening the claimed polyimide coating layer and the outer glass surface of the container. In contrast, the data relied upon in the specification in support of the asserted unexpected result is formulated wherein the coating is applied directly on the outer glass surface (i.e., in the absence of any intervening layers or pretreatment(s)). Should Applicant maintain the unexpected results argument, it is respectfully suggested by the Examiner to amend claim 1 such that the aforesaid intervening layer(s) are excluded. 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is cited herein to maintain clarity of the record and to facilitate compact and expedient prosecution of the instant application. 
US 2008/0214777 to Poe – [Abstract; 0010-0012, 0014, 0016, 0018, 0023, 0024, 0033] teaches a polyimide (polyamic solution) formed from (including) 6FDA and 4BDAF, of which is suitably coated on glass substrates and may have tailored properties (such as CTE, modulus, thermo-oxidative stability, glass transition, mechanical strength) based on the intended substrate and the conditions/use to which the substrate and polyimide coating will be subject to (e.g., including CTE-matching between the substrate and polymer)
US 2010/0255221 to Jung et al. – [see entirety] teaches polyimide polymer(s) similar to those disclosed by Jung cited in the grounds of rejection above
US 2010/0317821 to Jung et al. – [see entirety] teaches polyimide polymer(s) similar to those disclosed by Jung cited in the grounds of rejection above
US 2015/0053339 to Ducharme et al. – [0045] discloses mixing TiO2 with Nexolve Corp. CP1 polyimide resin (of which is Applicant’s disclosed LARC-CP1 and claimed 6FDA-4BDAF polyimide)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782